Per Curiam:
The question whether the claimant was engaged in a maritime employment at the time of the injury was raised and litigated before the Board, but has not been decided by it. It is a close question under Matter of Keator v. Bock Plaster Mfg. Co. (224 N. Y. 540) and Matter of Newham v. Chile Exploration Co. (232 id. 37). Whether his employment was maritime or not cannot definitely be determined from the evidence, in the absence of any finding. He was a common laborer, working in and about the mill. When injured he was in the mill tying up bags filled with plaster. When boats were in with plaster rock, he usually assisted in trucking the rock from the boat to the pier. When boats were being loaded with plaster from the mill, he usually trucked the plaster from the mill to the boat. Boats with rock did not come in to the pier every day; plaster was loaded onto the boats nights, and some nights he did not assist in that work. Presumably, when not trucking to and from the boat, he was engaged as a general laborer in and about the mill, but there is no finding upon the subject and the evidence is not clear. The award should be reversed and the matter remitted to the Board for further consideration.
John M. Kellogg, P. J., Woodward, Cochrane, H. T. Kellogg and Van Kirk, JJ., concur.
Award reversed and matter remitted to the Board for further consideration.